DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakata et al. (US 2010/0176719).
In re claims 1 and 12 Hirakata discloses an organic light emitting diode display panel (Fig 1, 18A-18C & 19), comprising a first substrate (1300); a second substrate (1301) opposite to the first substrate; at least one first light emitting layer (1303) on a side of the first substrate facing the second substrate; at least one second light emitting layer (1306), wherein the at least one second light emitting layer is separated from the at least one first light emitting layer; and at least two third light emitting layers (1315 & 1318) on a side of the second substrate facing the first substrate, wherein the at least one first light emitting layer and the at least one second light emitting layer are aligned with corresponding ones of the at least two third light emitting layers (Fig 18A-18C).
In re claim 14 Hirakata discloses a method for manufacturing an organic light emitting diode display panel (Fig 1, 18A-18C & 19), the method comprising: providing a first substrate (1300); providing a second substrate (1301) opposite to the first substrate; forming at least one first light emitting layer (1303) on a side of the first substrate facing the second substrate; forming at least one second light .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata.
In re claims 2 and 18 Hirakata does not explicitly disclose the detailed structure of the embodiment of Fig 19 but rather Fig 23 discloses a more detailed view of the embodiment of Fig 3A (¶337).
In Fig 23 Hirakata discloses a first thing film transistor layer (Fig 23, 1620) on the side of the first substrate (1601) facing the second substrate (1605); a first pixel defining layer (1628), comprising a first barrier at least partially on the first thin film transistor layer and a plurality of first through holes separated by the patterned first barrier; a first transparent electrode layer (the first electrodes of ¶339), comprising a plurality of separate transparent electrodes, wherein the plurality of separate transparent electrodes are in corresponding ones of the plurality of first through holes, wherein the at least one first light emitting layer (1621R) and the at least one second light emitting layer (1621G) are in the corresponding ones of the plurality of separate transparent electrodes; and a second transparent electrode layer (the second electrode of ¶339), covering at least the at least one first light emitting layer and the at least one second light emitting layer. 
Hirakata discloses that the structure of Fig 23 can be applied to the other disclosed embodiments (¶356), therefore it would have been obvious to one of filing to use the more detailed structure of Fig 23 in 
In re claim 3 Hirakata discloses that the plurality of first through holes are separated from each other by the patterned first barrier. While Hirakata does not disclose a printing process the method of forming the light emitting layer is not limiting in the present product claim as the printing represents a product-by-process and does not particularly limit the product.
In re claims 4, 16, 17 and 19 Hirakate discloses a second thin film transistor layer (Fig 23, 1603) on the side of the second substrate facing the first substrate; a reflective electrode layer (1640; ¶343), comprising a plurality of patterned reflective electrodes (in the embodiment of Fig 19 the W emissive elements are separated like the RGB elements found on the first substrate); a second pixel defining layer (1608), comprising a second barrier partially on the second thin film transistor layer and a plurality of second through holes separated by the second barrier, wherein the at least two third light emitting layers (1611W) are in corresponding ones of the plurality of second through holes and on corresponding ones of the plurality of patterned reflective electrodes; and a third transparent electrode layer (the second electrode of ¶343), covering at least the at least two third light emitting layers.
In re claim 5 Hirakata does not disclose that the at least two third light emitting layers are formed from an organic light emitting material that is suitable for a thermal evaporation process. However it would have been obvious to one of ordinary skill in the art at the time of filing to choose an organic light emitting material that is suitable for a thermal evaporation process for the third light emitting layers as organic light emitting material is either suitable for deposition by printing, spin-coating or evaporation, those being the well understood and conventional methods of depositing an organic semiconductor. Therefore choosing a material capable of being processed by conventional means would be a matter of being obvious to try.
In re claim 6 while Hirakata simply discloses the reflective electrode as such (¶343), it would have been obvious to one of ordinary skill in the art to form the reflective electrode from an alloy material, a metal-containing composite material, a metal-containing multilayer film structure and a Bragg structure as 
In re claim 10 Hirakata does not explicitly disclose the detailed structure of the embodiment of Fig 19 but rather Fig 23 discloses a more detailed view of the embodiment of Fig 3A (¶337).
In Fig 23 Hakata discloses sealing material 1605, the regions on which the sealing material is located on both substrates being the bonding regions. While Hakata does not show the sealing material being disposed on all 4 sides of the display panel, it is understood in the art that as the organic materials of an OLED are sensitive to oxygen and moisture, OLED display panels are completely sealed to prevent the degradation of the OLEDs.
Hirakata discloses that the structure of Fig 23 can be applied to the other disclosed embodiments (¶356), therefore it would have been obvious to one of filing to use the more detailed structure of Fig 23 in the embodiment of Fig 19 in order to integrate the OLED stacks of Fig 19 into an OLED display, additionally such an integration would entail the separation of the blanket white emission region of the second substrate of Fig 23 into distinct pixel areas as shown in Fig 19.
In re claims 14 and 15 Hirakata is silent to the methods of deposition used to form the first, second and third light emitting layers. However both printing and thermal evaporation processes are old and well known methods of forming organic light emitting layers. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select one of said processes to deposit any of the light emitting layers as a means of using a known process for its intended purpose.
Allowable Subject Matter
Claims 7, 8, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 7 prior art does not disclose or render obvious the claimed relationship of the first and second through holes.
In re claims 8 and 20 prior art does not disclose or render obvious the claimed light-shielding spacers.
In re claim 11 prior art does not disclose or render obvious that the first and second light emitting layers are red and green emitting respectively where the at least two third light emitting layers are configured to emit blue light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P SHOOK/Primary Examiner, Art Unit 2896